Citation Nr: 1100917	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-27 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a separate compensable rating for left 
lumbosacral radiculopathy. 

2.  Entitlement to a separate compensable rating for right 
lumbosacral radiculopathy. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from January 1993 to April 1993 
and August 2003 to December 2005.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2006 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).  

In November 2010, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In written contentions and sworn testimony, the veteran has found 
fault with the VA examination provided to him in May 2006, 
particularly the conclusion following this examination that the 
veteran did not have lumbar radiculopathy at that time.  The 
veteran points to the fact that the medical reports completed 
during service do reflect such a diagnosis (See eg. August, 26, 
2005, report from a private neurologist.)  He also contends that 
symptoms he attributes to lumbosacral radiculopathy have worsened 
since the May 2006 examination.  As such, and given the 
discrepancy in the medical record in less than one year as to the 
presence of radiculopathy as set forth above, the Board concludes 
that a VA examination is necessary in this case in order to 
comply with the duty to assist provisions of the VCAA.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Accordingly, 
the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine whether he has 
right and/or left lumbosacral 
radiculopathy, and the extent of any 
impairment related thereto.  The claims 
file should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings should be 
reported in detail, and any indicated 
diagnostic tests that are deemed necessary 
for an accurate assessment should be 
accomplished.  

2.  Thereafter, the claims should be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must be 
returned to the Board.

No action is required by the veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


